Citation Nr: 1721746	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-08 561	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1960 to September 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

In correspondence received by VA in May 2017, prior to the promulgation of a decision in this matter, the Veteran expressed in writing his intent to withdraw his appeal seeking service connection for a low back disability; there is no question of fact or law remaining in this matter for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim for service connection for a low back disability; the Board has no further jurisdiction to consider an appeal regarding such claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In May 2017, VA received a signed written statement from the Veteran expressing his intent to withdraw his appeal seeking service connection for a low back disability.  He stated:

I would like to request a "withdrawal" of my pending BVA appeal for "Service connection for lower back condition" and am satisfied with my overall current rating.

In light of the foregoing, there are no allegations of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking service connection for a low back disability is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


